                                             AMENDED




         ////
         ////




Case 4:19-ap-00085-BMW   Doc 23 Filed 07/24/19 Entered 07/24/19 12:34:11   Desc
                         Main Document    Page 1 of 6
Case 4:19-ap-00085-BMW   Doc 23 Filed 07/24/19 Entered 07/24/19 12:34:11   Desc
                         Main Document    Page 2 of 6
Case 4:19-ap-00085-BMW   Doc 23 Filed 07/24/19 Entered 07/24/19 12:34:11   Desc
                         Main Document    Page 3 of 6
Case 4:19-ap-00085-BMW   Doc 23 Filed 07/24/19 Entered 07/24/19 12:34:11   Desc
                         Main Document    Page 4 of 6
Case 4:19-ap-00085-BMW   Doc 23 Filed 07/24/19 Entered 07/24/19 12:34:11   Desc
                         Main Document    Page 5 of 6
Case 4:19-ap-00085-BMW   Doc 23 Filed 07/24/19 Entered 07/24/19 12:34:11   Desc
                         Main Document    Page 6 of 6
